



EXHIBIT 10.1
SUMMARY OF STEELCASE BENEFIT PLAN FOR OUTSIDE DIRECTORS
The Steelcase Benefit Plan for Outside Directors (“Director Plan”) became
effective on March 1, 1999. The Director Plan was created to provide health and
welfare benefits to members of the Board of Directors of Steelcase Inc. (the
“Company”) who are not Company employees or retirees (“Outside Directors”).
Eligibility: Outside Directors and their eligible dependents are eligible for
coverage under the Director Plan on the first day of the Outside Director’s term
as a board member. During an annual enrollment period, Outside Directors who are
already enrolled in coverage may opt out of coverage or change plans. An Outside
Director who does not enroll at the time of becoming a board member is eligible
during a subsequent annual enrollment period and also has special enrollment
rights when other existing coverage is lost or when there is a qualified change
in status.
Retiree coverage: Outside Directors who became members of the board before July
22, 2002, are covered under the Director Plan at the time of leaving the Board,
and meet the Rule of 80, are eligible for retiree coverage under the applicable
Company retiree plan. Rule of 80 means that attained age and fully years of
continuous service upon retirement equals 80 or more. Years of service for
Outside Directors includes years of service as an employee of the Company and
years of service as an Outside Director, to the extent the two periods are not
overlapping.
Benefits: The Director Plan provides medical, dental and vision benefits.
Cost: The Company pays the full cost of coverage under the Director Plan for
Outside Directors and their eligible dependents. The Company also subsidizes a
portion of the premium costs for retired Outside Directors who are eligible for
retiree coverage. The premium costs paid by the Company on behalf of an Outside
Director are treated as taxable income to the Outside Director and reported
annually on Form 1099.
Last updated: December 2019





